Name: Commission Regulation (EC) No 1418/2003 of 8 August 2003 suspending Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 opening standing invitations to tender for barley held by certain intervention agencies
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32003R1418Commission Regulation (EC) No 1418/2003 of 8 August 2003 suspending Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 opening standing invitations to tender for barley held by certain intervention agencies Official Journal L 202 , 09/08/2003 P. 0003 - 0003Commission Regulation (EC) No 1418/2003of 8 August 2003suspending Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 opening standing invitations to tender for barley held by certain intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the markets in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the sale of cereals held by the intervention agencies.(2) Commission Regulations (EC) No 668/2001(5), (EC) No 1500/2001(6), (EC) No 953/2002(7), (EC) No 968/2002(8), (EC) No 1081/2002(9) and (EC) No 2177/2002(10) open standing invitations to tender for barley held by certain intervention agencies.(3) For economic reasons, the invitations to tender provided for in Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 should be suspended.(4) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The tendering procedures provided for in Regulations (EC) No 668/2001, (EC) No 1500/2001, (EC) No 953/2002, (EC) No 968/2002, (EC) No 1081/2002 and (EC) No 2177/2002 are hereby suspended.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 93, 3.4.2001, p. 20.(6) OJ L 199, 27.7.2001, p. 3.(7) OJ L 147, 5.6.2002, p. 3.(8) OJ L 149, 7.6.2002, p. 15.(9) OJ L 164, 22.6.2002, p. 16.(10) OJ L 331, 7.12.2002, p. 5.